  
 
IV 
112th CONGRESS 
2d Session 
H. RES. 554 
In the House of Representatives, U. S.,

February 17, 2012
 
RESOLUTION 
Providing for consideration of the conference report to accompany the bill (H.R. 3630) to provide incentives for the creation of jobs, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 3630) to provide incentives for the creation of jobs, and for other purposes. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. The previous question shall be considered as ordered on the conference report to its adoption without intervening motion except: (1) one hour of debate; and (2) one motion to recommit if applicable. 
 
Karen L. Haas,Clerk.
